Mr. Chief Justice Jones
concurred specially, as follows:
I concur in the result arrived at in this case, but am not ready to concur in the construction announced as to the ninth subdivision of section 48 of the charter of the city of Tacoma.
That subdivision gives the power to the city government to provide for the opening and grading of streets, but it provides that such improvements shall not be made at the expense of the owners of the lots fronting upon the street or portions thereof to be improved, “unless the resident owners of more than one-half the property fronting upon the proposed improvement” petition therefor. I think there can be doubt of the intent of the legislature, in the use of the words quoted, and that no form of words could have been used to more clearly express that intent. The petition must be made by resident owners, and such petitioners must be the owners of more than one-half the property fronting upon the proposed improvement.
*420We have a right, and it is our duty, to seek for the intent of the legislature, and construe words used to conform to and express that intent; but to my mind, the words here used do not admit of any other construction than the one I have given, and no other is necess try to sustain the conclusion arrived at.
Whatever of hardship may be supposed to exist in the rule thus established, or of advantage to be derived by any other rule, is for legislative and not judicial consideration.